On Rehearing.
This case was decided by me on May 5, 1915; but, counsel stating that they desired to file other briefs and the brief of counsel associated with them, I agreed to hold up the opinion filed by me on the date named until I could hear them further. Their briefs, and also reply brief of counsel representing the Georgia Steel Company, are now in, and I have considered the question again.
A re-examination of the matter satisfies me thoroughly that the decision heretofore made by me in this case is correct. Since that decision was rendered the Supreme Court of the state, on May 12, 1915, made a decision in the case of Grier et al. v. Loyless, Tax Collector, 85 S. E. 323 (not yet officially reported). I have, however, a copy of the opinion by Judge Béck, and it simply reiterates the doctrine laid down in former cases by that court. The question presented was somewhat different from that here, but it finds as a fact that it is necessary that the county should be laid off into school districts. I am still clear, therefore, that under the evidence in this case the case on trial is controlled absolutely by the case of Brown v. Hawkins, 139 Ga. 697, 77 S. E. 1123, and that the injunction must issue restraining the collection of this tax.
I regret very much to interfere with the collection of taxes, but I am compelled, in a case like this, to follow the decisions of the Supreme Court of the state, and I think they are all such that, under the facts in the present case, the tax cannot be collected. The injunction will issue as prayed.